DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 have been examined.

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 line 3 “is a user” should read --is an user--
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) in claim 6 is/are:
a set section that sets, in a storage section, information indicating whether the second wireless node is mobile
a reception section that receives a control signal used for selecting a parent node in a tree route, the control signal being transmitted by the first wireless node
a determination section that determines, as a parent node, one of transmission source nodes based on an indicator indicative of a radio wave propagation quality of a route through which each of a plurality of the control signals received through different routes has propagated, the transmission source nodes being of the plurality of control signals, respectively
transmission section that transmits the received control signal when the information is not indicative of being mobile, and that terminates the received control signal when the information is indicative of being mobile.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 1, and similarly claim 5
The language “the transmission source nodes being of the plurality of control signals” in lines 9-10 renders the claim indefinite because it is unclear and confusing because a node is not a signal so the relation between the transmission nodes and plurality of control signals is unclear. The Examiner is unsure what the applicant is intending to mean with the language. Does the Applicant intend to mean that each transmission source node transmits one of the plurality of control signals? The applicant should clarify the language so that the scope of the claim is clear. 

The limitation "the control signals" in line 8 renders the claim indefinite because there is insufficient antecedent basis for this limitation in the claim. Line 2 recites “a control signal” and not “control signals”.



Claim 5 contains similar language as claim 1 and is similarly rejected.

In reference to claim 6
Claim limitations:
a set section that sets, in a storage section, information indicating whether the second wireless node is mobile
a reception section that receives a control signal used for selecting a parent node in a tree route, the control signal being transmitted by the first wireless node
a determination section that determines, as a parent node, one of transmission source nodes based on an indicator indicative of a radio wave propagation quality of a route through which each of a plurality of the control signals received through different routes has propagated, the transmission source nodes being of the plurality of control signals, respectively
transmission section that transmits the received control signal when the information is not indicative of being mobile, and that terminates the received control signal when the information is indicative of being mobile.
 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to clearly link the corresponding structure, material, or acts . 
In the instant case, the Examiner assumes that the claims elements “set section” and “determination section” are computer-implemented means-plus-function limitation that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For a computer-implemented means-plus-function limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the corresponding structure must be a general purpose computer or microprocessor and the algorithm that transforms the general purpose computer or microprocessor to a special purpose computer programmed to perform the disclosed algorithm that performs the claimed function. However, the written description fails to clearly link or associate the disclosed structure, material, or acts (i.e. general purpose computer or microprocessor and algorithm) to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The language “the transmission source nodes being of the plurality of control signals” in line 11 renders the claim indefinite because it is unclear and confusing because a node is not a signal so the relation between the transmission nodes and plurality of control signals is unclear. The Examiner is unsure what the applicant is intending to mean with the language. Does the Applicant intend to mean that each 

The limitation "the control signals" in line 9 renders the claim indefinite because there is insufficient antecedent basis for this limitation in the claim. Line 3 recites “a control signal” and not “control signals”.

In reference to claim 7
The language “the transmission source nodes being of the plurality of control signals” in line 12 renders the claim indefinite because it is unclear and confusing because a node is not a signal so the relation between the transmission nodes and plurality of control signals is unclear. The Examiner is unsure what the applicant is intending to mean with the language. Does the Applicant intend to mean that each transmission source node transmits one of the plurality of control signals? The applicant should clarify the language so that the scope of the claim is clear. 

The limitation "the control signals" in line 12 renders the claim indefinite because there is insufficient antecedent basis for this limitation in the claim. Line 8 recites “a control signal” and not “control signals”.

In reference to claims 2-4
Claims 2-4 are rejected because they depend on a rejected parent claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
US 2012/0320781 teaches making a tree-type communication route whose root is a core node, each slave node, after the reception of the latest reset routing packet from a node, judges if the transmission source node should be the parent of the tree-type structure based on the sequential average of the reception power of n routing packets received from the same transmission source node.
US 2018/0054772 teaches intelligent wireless mesh network supporting virtual configurations of a tree topology, when routing backhaul traffic.
US 2017/0135104 teaches using a 5 GHz band as a dedicated backhaul between nodes in a network when the received signal strength indication (RSSI) of a dedicated channel is above a predefined threshold
US 2019/0141708 teaches broadcasting a radio signal and all other nodes are configured to detect and measure the radio signal. The measurement results are reported to a network controller node that performs an algorithm to determine the final set of links to be configured.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095. The examiner can normally be reached M to F, 9am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466